          Case 3:19-cv-00426-VC Document 189 Filed 02/03/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 TERESA BOYLE, et al.,                               Case No. 19-cv-00426-VC
                Plaintiffs,
                                                     ORDER RE STIPULATION FOR
          v.                                         DISMISSAL
 CALIFORNIA STATE UNIVERSITY                         Re: Dkt. No. 188
 EMPLOYEES UNION, et al.,
                Defendants.

        Although the Court does not anticipate any problems with dismissing the case, it appears

that the parties are required to file a request for dismissal rather than dismissing it themselves.

See Standing Order for Civil Cases before Judge Chhabria ¶ 48. Accordingly, the plaintiff (or the

parties jointly) should file a request for dismissal, not to exceed three pages, within seven days of

this order.

        IT IS SO ORDERED.

Dated: February 3, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
